DETAILED ACTION
This Office Action is in response to Application filed April 9, 2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without traverse of Group I in the reply filed on November 12, 2021 is acknowledged.

Applicants' election with traverse of Species drawn to the embodiment shown in Fig. 5 of current application, claims 13-22, in the reply filed on November 12, 2021 is acknowledged.  The traversal is on the grounds that there would not be a serious burden on the Examiner, and claims 1 and 13 and claims 13 and 23 are similar to each other.  This is not found persuasive because (a) Applicants did not provide any evidence that there would not be a serious burden on the Examiner, (b) comparison between the limitations of claims 1 and 13 and the limitations of claims 13 and 23, and summary conclusion that claims 1 and 13 and claims 13 and 23 are similar to each other appear to be a very subjective allegation, (c) a device configuration having a gate electrode in direct contact with a barrier layer and a device configuration having a gate electrode over a gate insulator, which is in turn over a barrier layer, are directed to materially distinct device structures, (d) in other words, Applicants’ arguments in the REMARKS traversing the Restriction Requirement are based on mere allegations without any substantiating evidence, and (e) as the Examiner noted in the Restriction Requirement, Applicants need to provide any evidence that the three Species are obvious variants from each other.  The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Regarding claim 13, it is not clear what the limitation “the second gate comprising a second bottom surface recessed a depth into the barrier layer” recited on lines 11-12 refers to, because (a) the limitation cited above is not grammatical, and (b) it is not clear whether the second gate is recessed, the second bottom surface is recessed or the barrier layer is recessed.
(2) Also regarding claim 13, it is not clear whether the limitation “the second gate comprising a second bottom surface recessed a depth into the barrier layer deeper than the bottom surface of the first gate (emphasis added)” recited on lines 11-13 suggests that the first gate or the bottom surface of the first gate is also recessed, because otherwise the bottom surface of the first gate would not have a depth to be compared with the “a second bottom surface recessed a depth”.

Claims 14-22 depend on claim 13, and therefore, claims 14-22 are also indefinite.
(4) Regarding claim 15, it is not clear what the limitation “the first gate insulator is recessed into the barrier layer below a top surface of the barrier layer” refers to, because (a) it appears that Applicants claim that the first gate insulator is recessed rather than the barrier layer is recessed as shown in Fig. 5 of current application, and (b) in this case, there should be a recess inside the first gate insulator, which Applicants did not show in the drawings, rather than inside the barrier layer.
(5) Regarding claim 16, it is not clear whether the limitation “the second bottom surface of the second gate is recessed into the barrier layer” recited on line 5 suggests that the second bottom surface of the second gate is recessed rather than the barrier being recessed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13-16 and 22, as best understood, are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Bunin et al. (US 8,816,395)
Regarding claims 13-16 and 22, Bunin et al. disclose a high electron mobility transistor (HEMT) (Fig. 1A), comprising: a buffer layer (109), which is directed to an intended use of the GaN layer 109, above a substrate (100); a barrier layer (110, 111 or composite layer of 110 and 111) above the buffer layer; a two-dimensional electron gas layer (2DEG) conductive channel (col. 7, line 2) at a heterojunction between the buffer layer and a bottom surface of the barrier layer; a source (SRC) and a drain (DRN) each inherently electrically coupled to the 2DEG conductive channel to form a functioning HEMT; a first gate (G2) comprising a bottom surface on the barrier layer (110, 111 or composite layer of 110 and 111) between the source and the drain, and a length of the first gate extends in a direction from the source (SRC) to the drain (DRN); a first gate insulator (portion of 113 underneath G2) (col. 7, lines 57-58) between the bottom surface of the first gate (G2) and the barrier layer; a second gate (G1) between the first gate and the drain, the second gate comprising a second bottom surface recessed a comprises AlGaN, and the buffer layer (109) comprises gallium nitride (GaN) (claim 22).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 17-21, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Bunin et al. (US 8,816,395)  The teachings of Bunin et al. are discussed above.
Regarding claims 17 and 19, Bunin et al. differ from the claimed invention by not showing that the length of the second gate is equal to the length of the first gate (claim 17), and a distance from the first gate to the second gate in the direction is equal to the length of the first gate (claim 19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the second gate can be equal to the length of the first gate, and the distance from the first gate to the second gate in the direction can be equal to the length of the first gate, because (a) the lengths of the first and second gate and the distance between the first and second gate should be controlled to optimize the electric field created in the channel layer and the degree of control of the channel layer by the first and second gate during the operation of the HEMT, and (b) a configuration where the lengths of the first and second gate is equal and where the distance between the first and second gate is equal to the length of the first gate would be the simplest configuration of the HEMT, requiring a simple lithography process, and thus would be easier to manufacture and more reproducibly.
Regarding claims 18, 20 and 21, Bunin et al. differ from the claimed invention by not showing that the length of the first gate and the length of the second gate are each in the range from 0.03 to 2.0 microns (µm) (claim 18), a distance between the first gate and the second gate in the direction is in a range between 0 microns (µm) and 2.0 µm 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the first and second gate, and the distance between the first and second gate can respectively be in the claimed ranges, because (a) the lengths of the first and second gate and the distance between them would shrink over time with the advancement of the semiconductor technology to manufacture more HEMT devices on a single substrate, and (b) the lengths of the first and second gate and the distance between the first and second gate should be controlled to optimize the electric field in the channel layer and the degree of control of the channel layer by the first and second gate during the operation of the HEMT.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lee et al. (US 11,127,847)
Yang (US 10,985,271)
Iucolano et al. (US 10,381,470)
Moon et al. (US 10,714,605)
Yoshioka et al. (US 9,082,691)
Briere	(US 9,343,562)
Kuraguchi (US 8,729,558)
Ando et al. (US 8,198,652)
Imada (US 8,872,232)

Okamoto et al. (US 8,552,471)
Miyamoto et al. (US 7,863,648)
Shih et al. (US 2020/0373407)
Shi et al. (US 10,872,967)
Chen et al. (US 9,960,264)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620. The examiner can normally be reached 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/JAY C KIM/Primary Examiner, Art Unit 2815                                                                                                                                                                                                        

/J. K./Primary Examiner, Art Unit 2815                                                                                                                                                                                                        January 12, 2022